department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-1545-99 number release date uilc memorandum for from subject x c newco ds f dollar_figurex internal_revenue_service national_office field_service_advice attn attorney deborah a butler assistant chief_counsel field service cc dom fs substantially_all the property this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend tl-n-1545-99 dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex a b c tl-n-1545-99 d e f g h i j k l m n o p q r s t v w x u date date date date tl-n-1545-99 date date date date date state a state b state c city city year year a b name issue s whether x s acquisition of c_corporation fails to qualify as a tax-free reorganization under i r c ' a e because asubstantially all of the assets of c_corporation were not held by c_corporation after its merger with newco whether x s acquisition of c_corporation fails to qualify as a tax-free reorganization under the continuity_of_business_enterprise_doctrine whether x s acquisition of c_corporation fails to qualify as a tax-free reorganization under the continuity_of_interest doctrine conclusions tl-n-1545-99 x s acquisition of c_corporation will fail to qualify as a tax free reorganization under i r c ' a e because asubstantially all the assets of c cororation were not held by c_corporation after its merger with newco x s acquisition of c_corporation will not fail to qualify as a tax free reorganization under the continuity_of_business_enterprise_doctrine x s acquisition of c_corporation will not fail to qualify as a tax free reorganization under the continuity_of_interest doctrine facts x was incorporated in year in state a in year x acquired by merger a regional companies in the a business the acquired companies are referred to as the ads as of the merger all of the ds were s_corporations simultaneously with the acquisition of the ds b million shares of common_stock were sold in an initial_public_offering one of x s ds was c_corporation c was incorporated in date as a state c_corporation conducting a operations in city and city state c and state b an s_corporation since its formation c had x shares of authorized and issued stock the principal_shareholder was name an appraisal dated date valued the company at dollar_figurex for purposes of determining the fair_market_value of the company for purposes of the exercise of employee stock_options no more than c percent of the outstanding_stock this value was discounted d percent for lack of liquidity to a value of dollar_figurex as of date c had net assets of dollar_figurex in thousands and gross assets of dollar_figurex in thousands as of date these amounts in thousands were dollar_figurex and dollar_figurex respectively c s net_earnings for year were approximately dollar_figurex newco was incorporated as a solely owned subsidiary of x on date solely for the purposes of completing the merger name was prior to the exercise of certain employee options the sole shareholder of c and founder of the company as a result of certain c employees exercising stock_options prior to the merger name held e percent of the c stock at the time of the merger as of date name s stock basis was dollar_figurex and his debt basis was dollar_figurex prior to the merger name received certain cash distributions from c and after the merger he purchased back the b division of c before the merger and offering name held or had options to tl-n-1545-99 acquire f percent of x stock to the extent of f percent of x s outstanding_stock after the merger and offering name became a director of x and held or had options to acquire g percent of x stock on date x acquired the ds in separate but simultaneous acquisitions for x common_stock x preferred nonvoting_stock and cash concurrently and as part of the same transaction x conducted a registration and public offering of h voting common shares of its stock the merger was designed to be reverse_triangular_merger under i r c ' a e c and its subsidiaries were merged with newco with c the surviving entity name and the other c shareholders received x stock and cash in exchange for their c stock name also received preferred_stock in exchange for a c note he held thus c became a wholly owned subsidiary of x and the former c shareholders became x shareholders the total consideration paid for c was o shares of common_stock valued as of the date of the merger at dollar_figurex per share or dollar_figurex i shares of convertible preferred_stock with a value of dollar_figurex as name exchanged the dollar_figurex note for the convertible stock and cash of dollar_figurex the total acquisition price was dollar_figurex although x considered the cash payment as part of the acquisition price it was a distribution of j percent of c s equity as of date this equity amount was increased by the proceeds of the exercise of the stock_options this distribution was pursuant to section k of the merger agreement under this provision the shareholder s of c were entitled to a note from c in the amount of j percent of its net_earnings defined as the excess of book assets over liabilities plus payments for employee stock_options plus athe unpaid distribution due the stockholder for taxes due on the income of c and subsidiaries for the periods prior to the merger the notes received were to be paid immediately following the closing under this provision j percent of net equity came to dollar_figurex divided proportionately among the c shareholders name also received dollar_figurex in cash attributable to the r part of the agreement s section k formula providing for the payment of state and federal income taxes on the s_corporation earnings_of c of the consideration transferred to the c shareholders name received his proportionate share of the stock dollar_figurex in cash as part of the j percent of net equity formula the dollar_figurex in additional cash and all the f convertible preferred_stock valued at dollar_figurex the remaining stock and cash went to the c employees who exercised stock_options immediately prior to the merger tl-n-1545-99 the stock exchanged for the stock of the ds was subject_to restrictions while the stock offered to the public was freely tradeable the stock received by the ds was restricted_stock subject_to the limitations on resale of s e c rule in essence rule permits the sale of the greater of u percent of the issued and outstanding_stock within a b month period or the average weekly trading volume beginning v days after acquisition the initial x shareholders and the shareholder s of the ds were subject_to agreements that restricted selling any additional stock for l days after that the shareholders could only sell w percent of their stock for a m month period and then an additional j percent for a m month period the following is a chronological summary of events shortly before and after the merger prior to the merger on date name received a distribution from c in the amount of dollar_figurex this distribution took place while the merger was being negotiated with x because this distribution left c with insufficient funds name loaned dollar_figurex back to c and received a note pursuant to section n of the merger agreement the note was exchanged for the i shares of f convertible preferred_stock as part of the merger consideration name and the other employees of c the employees who had exercised their options received a distribution of dollar_figurex pursuant to section k of the merger agreement this represented j percent of the net equity of c at the time of the distribution in addition name received an additional dollar_figurex as a distribution to cover the former shareholder s tax_liability stemming from the s_corporation earnings u months after the merger x redeemed p shares of the f preferred_stock from name for dollar_figurex name used dollar_figurex of the dollar_figurex received in the redemption as a down payment on c s former b division this payment was made on date the total purchase_price of the division was dollar_figurex law and analysis law i r c ' a e provides that a reverse_triangular_merger ie a merger using voting_stock of a corporation controlling the merged corporation is not disqualified under i r c ' a a a statutory merger or consolidation because stock of the controlling_corporation was used in the transaction if a the surviving corporation atarget holds asubstantially all of its properties and the properties of the merged corporation asub other than the controlling_corporation s stock distributed in the transaction b in the transaction former shareholder s of the target exchanged for voting_stock of the controlling_corporation stock in the target constituting control ie percent of combined voting power and percent of the number of all classes of stock of the corporation i r c ' c tl-n-1545-99 a reorganization under i r c ' a a is a transaction that constitutes a merger or consolidation under state law treas reg ' b asubstantially all under i r c ' a e has the same meaning as in i r c ' a c treas reg ' j iii except that it is applied separately to the merged corporation and the surviving corporation in order to qualify as a reorganization under i r c ' a c a corporation must either acquire substantially_all the properties of another corporation solely for its own stock or the stock of a corporation in control of the acquiring_corporation asubstantially all is not defined in the code or regulations the underlying purpose of the asubstantially all test is to deny i r c ' a e treatment to divisive reorganizations and to insure that they are tested under i r c ' a d a divisive_reorganization such as a spin off must not be in the nature of a dividend to qualify for tax free treatment revrul_88_48 1988_1_cb_117 the service has ruled in revrul_57_518 1957_2_cb_253 that where the target_corporation transferred percent of its overall assets in a c reorganization including all of its fixed and other business_assets and percent of its inventory retaining cash receivables and three percent of its inventory to pay liabilities it met the asubstantially all test the service has disapproved of a transfer of percent of overall assets when the percent not transferred were operating_assets the ruling notes that in addition to the percentages of property transferred the nature of the assets retained and the purpose for their retention must be considered where assets were retained to make distributions to shareholders case law has held that acquisitions of percent and percent of gross assets have been insufficient 90_f2d_949 6th cir for private_letter_ruling purposes revproc_86_42 1986_2_cb_722 amplifying revproc_77_37 1977_2_cb_568 holds that the transfer of percent of the fair_market_value of gross assets and percent of the fair_market_value of net assets will be deemed asubstantially all for purposes of revproc_86_42 alinked threshold distributions will be considered as assets of the target_corporation 80_tc_895 revproc_77_37 1977_2_cb_568 states that all redemptions and distributions except for normal dividends made immediately before the merger and transfer of assets and that are part of the plan_of_reorganization are to be considered as assets held by the transferor immediately before the transfer 46_tc_334 whether a distribution is part of a i r c ' a e merger depends on step transaction principles 95_f2d_732 4th cir a distribution will be linked with a subsequent merger if it is an integral part of the transaction tl-n-1545-99 some of the factors considered in determining whether there is a step transaction are proximity in time between the steps whether the steps are part of an integrated transaction whether there is a binding commitment and whether the step is contemplated by the parties 95_f2d_732 4th cir courts have applied three alternative tests in deciding whether to invoke the step_transaction_doctrine in a particular transaction the tests applied are the aend result test the amutual interdependence test and the abinding commitment test 88_tc_1415 i r c ' a e requires that the surviving subsidiary_corporation both acquire and hold asubstantially all of the assets of both the target and subsidiary rather than merely acquire them as i r c ' a c requires therefore assets distributed after the merger and which are part of the plan_of_reorganization will reduce the amount of target assets held by target after the merger for purposes of i r c ' a e further in applying the asubstantially all test to the merged corporation assets transferred from the controlling_corporation to the merged corporation in pursuance of a plan_of_reorganization are not taken into account thus for example money transferred from the controlling_corporation to the merged corporation to be used for the following purposes is not taken into account for purposes of the asubstantially all test a to pay additional consideration to the shareholders of the surviving corporation b to pay dissenting shareholders of the surviving corporation c to pay creditors of the surviving corporation d to pay reorganization expenses of the surviving corporation treas reg ' j iii analysis substantially_all the assets held-issue the issue here is whether the acquisition of c by x will fail to qualify as a tax free reorganization under i r c ' a e because substantially_all the assets of c were not held by c after it survived its merger with newco valuation we must first determine the value of c in order to determine whether c held asubstantially all of its assets after the merger the initial valuation of c can be set within a range the low range being set at dollar_figurex this amount was determined by an outside consulting group and the upper range being the dollar_figurex consideration paid_by x for c tl-n-1545-99 amount of assets held the second determination is the amount of c assets actually held by c after its merger with newco this amount will depend upon whether the distributions to the c shareholders and the post merger acquisitions by name are to be considered in determining whether c held asubstantially all of its assets after its merger with newco prior to the merger in date name received a distribution from c in the amount of dollar_figurex this distribution took place while the merger was being negotiated with x name then loaned dollar_figurex back to c and received a note in exchange pursuant to the merger agreement the note was exchanged for i shares of preferred_stock in essence name received dollar_figurex and a dollar_figurex note therefore c s assets were reduced by dollar_figurex revproc_77_37 1977_2_cb_568 states that all redemptions and distributions except for normal dividends made immediately before the merger are to be considered as assets held by the transferor immediately before the transfer whether a distribution is part of i r c ' a e merger depends on step-transaction principles a distribution will be linked with a subsequent merger if it is considered an integral part of the transaction some of the factors considered in determining whether there is a step transaction are proximity in time and whether the steps are part of an integrated transaction 95_f2d_732 4th cir in the instant case it could be argued that c s dollar_figurex distribution to name consisting of dollar_figurex in cash and a dollar_figurex note should be considered as part of the merger transaction between newco and c and therefore the dollar_figurex distribution to name should be included in the determination of whether c held asubstantially all of its assets after the merger with newco the aend result test could be applied to step c s dollar_figurex distribution to name with newco s merger with c under this test the step_transaction_doctrine will be invoked if it appears that a series of formally separate steps are really prearranged parts of a single transaction intended from the beginning to arrive at the ultimate result 88_tc_1415 in the instant case the dollar_figurex distribution took place while the merger was being negotiated with x this distribution took place within q months of c s merger with newco because of the short_period of time between the distribution and the merger it could be argued that the distribution was an integral part of the c and newco merger transaction it also could be argued that this distribution and the c and newco merger were really prearranged parts of a single transaction intended from the beginning to arrive at the ultimate result of allowing x to acquire c in a reorganization tl-n-1545-99 u months after the merger x redeemed p shares of the f preferred for dollar_figurex from the proceeds of the redemption name used dollar_figurex as a down payment on date to purchase c s former b division the total purchase_price of the division was dollar_figurex c took a u year note from name renewable for a r in the instant case it could be argued that name s purchase of c s b division can be stepped with the merger between c and newco and therefore the dollar_figurex sales_price of the b division should be included in the determination of whether c held asubstantially all of its assets after its merger with newco the aend result test could be applied to step c s dollar_figurex sale of its b division to name with newco s merger with c under this test the step_transaction_doctrine will be invoked if it appears that a series of formally separate steps are really prearranged parts of a single transaction intended from the beginning to arrive at the ultimate result in the instant case c s dollar_figurex sale of its b division took place u months after the merger of newco and c because of the short_period of time between the merger and the sale it could be argued that the distribution was an integral part of the c and newco merger transaction it also could be argued that the b sale and the newco and c merger were really prearranged parts of a single transaction intended from the beginning to arrive at the ultimate result of allowing x to acquire c in a tax-free reorganization therefore there is an argument that the sale of the b division to name and the distribution of dollar_figurex to the c shareholders should be considered as part of the plan for reorganization under the step_transaction_doctrine the meaning of substantially_all asubstantially all under i r c ' a e has the same meaning as in i r c ' a c treas reg ' j iii except that it is applied separately to the merged corporation and the surviving corporation in order to qualify as a reorganization under ' sec_368 a corporation must either acquire substantially_all the properties of another corporation solely for its own stock or the stock of a corporation in control of the acquiring_corporation the service has ruled in revrul_57_518 1957_2_cb_253 that where the target transferred percent of its overall assets in a c reorganization including all of its fixed assets it met the asubstantially all test the ruling notes that in addition to the tl-n-1545-99 percentages of property transferred the nature of the assets retained and the purpose for their retention must be considered for private ruling purposes revproc_86_42 1986_2_cb_722 amplifying revproc_77_37 1977_2_cb_568 holds that the transfer of percent of the fair_market_value of gross assets and percent of the fair_market_value of the net assets will be deemed asubstantially all asubstantially all under i r c ' a e has the same meaning as in i r c ' a c treas reg ' j iii therefore revproc_86_42 1986_2_cb_722 which holds that the transfer of percent of the fair_market_value of gross assets and percent of the fair_market_value of net assets will be deemed asubstantially all can be applied to i r c ' a e transactions in other words the asubstantially all test can be applied to the c assets held by c immediately after its merger with newco in a similar manner the percent overall asset transfer test of revrul_57_518 can be applied to i r c ' a e to determine asubstantially all the value of c is between dollar_figurex and its acquisition price of dollar_figurex the value of c should equal the total possible assets of c that c could hold after its merger with newco if we assume that dollar_figurex are the total possible assets of c that c could hold immediately after its merger with newco then it could be argued x s acquisition of c will fail to qualify as a reorganization under sec_368 because c did not hold asubstantially all its assets after it survived its merger with newco if the distribution of the dollar_figurex dollars by c to its shareholders and the sale by c of its b division to name for dollar_figurex are included as part of the merger then it could be argued that the total possible assets that c could hold after the merger with newco is reduced by dollar_figurex based on this argument c held only s percent of its assets after its merger with newco therefore even under the most liberal standard of revrul_57_518 1957_2_cb_253 the asubstantially all test will not be satisfied continuity of business enterprise-issue in addition to meeting statutory requirements tax-free reorganizations must meet the acontinuity of business_enterprise test this test is satisfied if target s ahistoric business continues or uses a significant portion of its historic assets in the business treas reg ' d we agree that since c continued to engage in the a business after its merger with newco it has probably met the acontinuity of business_enterprise test continuity_of_interest test- issue tl-n-1545-99 in addition to meeting statutory requirements tax-free reorganizations must meet the acontinuity of interest test this test is satisfied if the transferor_corporation or its shareholders retained a substantial proprietary stake in the enterprise represented by a material interest in the affairs of the transferee corporation and that such retained_interest represents a substantial part of the value of the property transferred 189_f2d_332 5th cir in 296_us_378 the court held that the equity mix received by the corporate equity transferor must be a substantial or material part of the value of the transferred assets and that a percent equity_interest was adequate by this standard case development hazards and other considerations as part of the merger consideration name and the other employees of c the employees who had exercised their options received dollar_figurex pursuant to the merger agreement under the merger agreement the shareholders of c were entitled to a note from c in the amount of j percent of their net equity value of c after the exercise of the stock_options by the company s employees the notes received by the shareholders were to be paid off by x immediately after the closing in your memo you have stated that dollar_figurex net equity distribution received by the c shareholders from x should be considered as part of the plan for reorganization under the step_transaction_doctrine you have stated that this amount should effect c s asubstantially all computation under i r c ' a e i however it was x s assets that were used to pay off the notes the c shareholders received from c when x paid off the c notes x s assets were reduced c s assets were never reduced therefore c s asubstantially all computation under sec_368 is not affected the stepping of the merger agreement and the actual merger have no effect on c s asubstantially all computation under i r c ' a e i even though the merger agreement requires that c issue a note to its shareholders for the net equity distribution the merger agreement requires x to pay off the note in essence the note should be disregarded and x s payment should be considered as part of the acquisition price for c in your memo you have stated that the redemption of dollar_figurex in x preferred_stock should be considered as a part of the plan for reorganization under the step_transaction_doctrine you have stated that this redemption amount should effect c s asubstantially all computation under i r c ' a e i however it was x s assets that were used to redeem the preferred_stock subsequent to the merger when x redeemed the dollar_figurex in preferred_stock from the c shareholders x s assets were reduced c s assets were not reduced by x s tl-n-1545-99 redemption of the dollar_figurex in preferred_stock therefore c s asubstantially all computation under sec_368 is not affected if the merger and the post merger redemption of the x preferred_stock are stepped together there will be no effect on c s asubstantially all computation under sec_368 however there is a strong argument that c s dollar_figurex distribution to name consisting of dollar_figurex cash and a dollar_figurex note should be considered as part of the merger transaction between newco and c and therefore the dollar_figurex distribution which reduced c s assets should be included in the determination of whether c held asubstantially all of its assets after the merger with newco there is a strong argument that the aend result test of the step_transaction_doctrine can be applied to step c s dollar_figurex distribution to name with newco s merger with c the aend result test is based on the results that were actually intended or desired by the taxpayer c s dollar_figurex distribution took place while the merger was being negotiated with x this distribution took place within q months of c s merger with newco because of the short_period of time between the distribution and the merger it could be argued that the distribution was an integral part of the c and newco merger transaction it also could be argued that this distribution and the c and newco merger were really prearranged parts of a single transaction intended from the beginning to arrive at the ultimate result of allowing x to acquire c in a reorganization the taxpayer may argue that the dollar_figurex distribution and the merger were really separate and distinct transactions and were not prearranged parts of a single transaction intended from the beginning to arrive at the result of allowing x to acquire c in a tax free reorganization the taxpayer may also argue that the aend result test requires a court to make a factual determination as to a party s intent the taxpayer may argue that these type of determinations promote uncertainty and therefore impede effective tax planning however we would argue that the aend result test is flexible and bases tax consequences on the real substance of the transaction not on the formalisms chosen by the participants ---------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ----------------- tl-n-1545-99 in the instant case you argue that name s purchase of c s b division can be stepped with the merger between c and newco and therefore the dollar_figurex sales_price of the b division should be included in the determination of whether c held asubstantially all of its assets after its merger with newco however it could be argued that the stepping of the sale of the b division to name and the merger of newco and c will have no effect on the amount of c assets held by c after the merger since the sales proceeds of the b division were retained by c in the form of a note there has not been a change in the amount of c s assets but only a change in their character a note has been substituted for a b division revrul_88_48 1988_1_cb_117 approved of this substituted asset theory when the transfer of the operating_assets were transferred to an unrelated third party we could argue that c s sale of its b division to name was really a distribution by c to name we could argue that the note received by c in exchange for the c b division was a renewable note and not likely to be paid_by name and thus the amount of c assets held by c after the merger with newco will be decreased however further factual development will be needed to determine ---------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------ the argument that the sale of c s b division to name in exchange for a note does not affect the amount of assets held by c after the merger is a strong one this argument could be overcome by arguing that c s sale of the b division to name is really a distribution from c to name of the b division this argument is subject_to further factual development even if can be shown that c distributed the b division to name the taxpayer may argue that the sale of the b division from c to name and the merger of newco and c should not be stepped the taxpayer may argue that the transactions were separate and not integrated transactions and therefore the transactions should not be stepped this appears to be a weak argument because the sale took place within u months of the merger and proximity in time is a factor in determining whether the step_transaction_doctrine should be applied the value of c is an important factor in determining whether x s acquisition of c_corporation will fail to qualify as a tax free acquisition under i r c ' a e tl-n-1545-99 in order for x s acquisition of c to fail to qualify as tax free reorganization under i r c ' a e c s value total possible assets that c could hold after its merger with newco will probably have to be lower than the dollar_figurex acquisition price c s value will probably have to be lower because of the severe litigating hazards in arguing that the stepping of c s sale of the b division to name and newco s merger with c will affect the amount of c s assets held by c after the merger if we are not able to include the dollar_figurex sale by c of its b division as part of the merger then the total possible assets that c could hold after its merger with newco is reduced by only the dollar_figurex distribution by c to its shareholders in order to fail the asubstantially all test under i r c ' a e c s total possible assets that it could hold after its merger with newco should be approximately dollar_figurex or lower assuming revrul_57_18 is used as a determination of asubstantially all in your memorandum you have stated that x s acquisition of c fails to qualify as a tax free reorganization under the acontinuity of interest test this test is satisfied if the transferor_corporation or its shareholders retained a substantial proprietary stake in the enterprise represented by a material interest in the affairs of the transferee corporation and that such retained_interest represents a substantial part of the value of the property transferred in the instant case the equity_interest received by c shareholders was over percent of the total consideration transferred by c in the merger therefore x s acquisition of c will not fail to qualify as a tax free reorganization under athe continuity_of_interest test if you have any further questions please call assistant chief_counsel field service deborah butler by arturo estrada branch chief field service corporate cc assistant regional_counsel assistant regional_counsel
